DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  34 and 39 of U.S. Patent No. 1188802 in view of Friman et al. ( US patent Publication: 20190240508) and Bova et al. (US Patent Publication: 20090220136, “Bova”) .



Claims correspondence
Instant application
21, 31
Patent 1188802
34, 39



Instant application
Claim 21
Patent 10832486
Claim 34
 A method comprising:
A method comprising the steps of:
receiving, at a processor, a plurality of reference markers that characterize a target individual within a field of view of an image capture device;
mapping a target individual having a body;

tracking the target individual;  

displaying, on a display associated with the image capture device, the plurality of reference markers at locations within the display that align with actual anatomical features of the target individual;
generating an initial three-dimensional representation of the body based on the mapping; and
identifying a plurality of reference markers on the visual representation of the body;
identifying a plurality of reference markers on the initial three-dimensional representation of the body;  
selecting a first reference image file from a database of reference image files;
determining, at a processor, a preferred anatomical profile of the target individual based on the plurality of reference markers, the preferred anatomical profile being a preferred three-dimensional representation of the body;
displaying, on the display, a graphical representation of the first reference image file over a visual representation of the target individual;

modifying, at the processor, at least one of (i) the graphical representation or (ii) at least one of the plurality of reference markers; and
modifying in three dimensions, at the processor, the initial three-dimensional representation of the body so as to have a shape of the preferred anatomical profile;
displaying, on the display, a modified visual representation of the target individual based on the modified at least one of (i) the graphical representation or (11) at least one of the plurality of reference markers.
and displaying, on the display, the modified initial three-dimensional representation of the body.


The difference is:
displaying, on the display, a graphical representation of the first reference image file over a visual representation of the target individual;
modifying, at the processor, at least one of (i) the graphical representation or (ii) at least one of the plurality of reference markers; and
However Friman teaches, displaying, on the display, a graphical representation of the first reference image file over a visual representation of the target individual; (Fig. 3A and 3B and [0186-0187] discloses a display (element 14) and displays graphical representation element 420 overlaid on the visual representation of body 410 and the graphical representation 420 is a medical information and the medical information (see [0191]) can be one of CT image, digital x-ray image, ultrasound image, MRI image, PET image, PET-CT image, SPECT image, SPECT-CT image which contains anatomical features based on anatomical profile of the patient. It is to note that bolded part is an intended result. )
Bova et al. (US Patent Publication: 20090220136, “Bova”)  teaches, modifying, at the processor, at least one of (i) the graphical representation or (ii) at least one of the plurality of reference markers;  (“[0099] Referring to FIG. 3, using the inventive system, a three-dimensional brain map 305 can be loaded into medical images from a patient, such as MRI images 310, using an atlas overlay program 315, such as MRAtlas, described infra, which allows for the scaling and translation of the atlas to fit the patient data.”)
Claim 34 of Patent 11288802 and Friman and Bova are analogous as they are from eth field of augmented reality  related to medical device.
Therefore it would have been obvious for an ordinary skilled to have modified Claim 34 of Patent 11288802 to have included displaying, on the display, a graphical representation of the first reference image file over a visual representation of the target individual as taught by Friman and modifying, at the processor, at least one of (i) the graphical representation or (ii) at least one of the plurality of reference markers; as taught by Bova for the purpose of providing correlation between his/her current body image with a virtual representation of a body image easily. 

Allowable Subject Matter

	 Claims 21-40 are allowable over prior art. ( However some of them have obvious type of double patenting rejections)

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 21 is allowable over prior art because  Friman ( US patent publication: 20190240508) teaches, a method comprising:
receiving, at a processor, a plurality of reference markers that characterize a target individual within a field of view of an image capture device; (   ([0198] places marker on the patient body and takes picture of the patient with markers to identify actual location.)
displaying, on a display associated with the image capture device, the plurality of reference markers at locations within the display that align with actual anatomical features of the target individual; ([0041] Optionally, the processing unit is also configured to provide a photograph of a patient for display on the screen. “)
selecting a first reference image file from a database of reference image files; ([0198] determines that actual position of medical information based on the referenced marker. [0191] and [0004] disclose the medical information is an anatomical profile that has plurality anatomical features.  [0191] discloses the medical information 420 can be MRI image. [0004] indicate that MRI information has multiple organs or anatomical features.)

displaying, on the display, a graphical representation of the first reference image file over a visual representation of the target individual; (Fig. 3A and 3B and [0186-0187] discloses a display (element 14) and displays graphical representation element 420 overlaid on the visual representation of body 410 and the graphical representation 420 is a medical information and the medical information (see [0191]) can be one of CT image, digital x-ray image, ultrasound image, MRI image, PET image, PET-CT image, SPECT image, SPECT-CT image which contains anatomical features based on anatomical profile of the patient. It is to note that bolded part is an intended result. )
Bova et al. (US Patent Publication: 20090220136, “Bova”)  teaches, modifying, at the processor, at least one of (i) the graphical representation or (ii) at least one of the plurality of reference markers;  (“[0099] Referring to FIG. 3, using the inventive system, a three-dimensional brain map 305 can be loaded into medical images from a patient, such as MRI images 310, using an atlas overlay program 315, such as MRAtlas, described infra, which allows for the scaling and translation of the atlas to fit the patient data.”)

No applicable prior art us found to teach the following limitations:
displaying, on the display, a modified visual representation of the target individual based on the modified at least one of (i) the graphical representation or (11) at least one of the plurality of reference markers.

Claim 31 is directed to a device and its elements are similar in scope and function of the method claim 21. Therefore claim 31 is also allowable over prior art for the reason described for allowability of claim 21.

Claims 22-30 and 32-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
AS claim 21/31 doesn’t have prior art rejection ( have double patenting rejection), claims 22-20 and 32-40 also doesn’t have prior art rejection. So these dependent claims can be written in dependent forms to have the application allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 570-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2619